 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Maria Canela Salcedo
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
10
11   MARIA CANELA SALCEDO,                      ) CASE NO. CV-18-3367-ODW(MRW)
                                                )
12                                              )
           Plaintiff,                           ) [PROPOSED] ORDER
13                                              ) AWARDING ATTORNEY’S
               v.                               ) FEES AND COSTS PURSUANT
14                                              ) TO THE EQUAL ACCESS TO
                                                ) JUSTICE ACT, 28 U.S.C.
15 NANCY A. BERRYHILL,                          ) § 2412(d)
   Acting Commissioner of Social                )
16 Security,                                    )
                                                )
17                                              )
                    Defendant.                  )
18                                              )
19
         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21
     Justice Act in the amount of SIX-THOUSAND SIX-HUNDRED DOLLARS and
22
     NO CENTS ($6,600.00), as authorized by 28 U.S.C. § 2412(d), and no costs
23
     subject to the terms of the Stipulation.
24
     Dated: -XQH  
25
                                 __________________________________________
26                               UNITED STATES MAGISTRATE JUDGE
                                 0,&+$(/ 5 :,/1(5
27
28

                                                  1
